IN THE SUPREME COURT OF THE STATE OF DELAWARE

BENJAMIN WALLS, III,                   §
                                       §
      Defendant Below,                 §   No. 213, 2016
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware
                                       §
STATE OF DELAWARE,                     §   Cr. ID No. 0303007019
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: June 7, 2016
                          Decided:   August 1, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                     ORDER

      This 1st day of August 2016, after careful consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record on appeal, the Court

concludes that the April 12, 2016 order of the Superior Court dismissing the

appellant’s sixth motion for postconviction relief should be affirmed. The motion

was subject to summary dismissal under Superior Court Criminal Rule 61 because

it was the appellant’s sixth motion for postconviction relief and the appellant failed

to plead with particularity the existence of new evidence that created a strong

inference of actual innocence or a new rule of constitutional law that was
retroactively applicable.1 This is Walls’ sixth unsuccessful motion for

postconviction relief. We will not continue to invest scarce judicial resources to

address untimely and repetitive claims. We encourage Walls to be mindful of Rule

61(j).2

          NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice




1
 Super. Ct. Crim. R. 61(d)(2).
2
 Super. Ct. R. 61(j) (“If a motion is denied, the state may move for an order requiring the
movant to reimburse the state for costs and expenses paid for the movant from public funds.”).
                                              2